DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities.
Regarding claim 14, the phrase “each the pixels” is grammatically awkward. It is recommended that the phrase be amended to “each of the pixels”.
Regarding claim 16, the phrase “a normal direction in which the pixels have steps in the row direction” is grammatically awkward. It is recommended that the phrase be amended to “a normal direction to which the pixels have steps in the row direction”.
Regarding claim 17, the phrase “a normal direction in which the pixels have steps in the column direction” is grammatically awkward. It is recommended that the phrase be amended to “a normal direction to which the pixels have steps in the column direction”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 9,837,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the patent as shown below. The claims of the patent anticipate the claims of the current application.

US Application No. 17/396,932
US Patent No. 9,837,022
Claim 1: A non-quadrangular display, comprising: a plurality of pixels in a non-quadrangular display area, each of the pixels connected to a first signal line in a first direction and a second signal line in a second direction crossing the first direction; a plurality of first driving circuits in a peripheral area of the display area, each of the first driving circuits to output a first signal to the first signal line of a corresponding one of the pixels; and a plurality of second driving circuits in the peripheral area, each of the second driving circuits to output a second signal to the second signal line of a corresponding one of the pixels, wherein a number of the second driving circuits between neighboring first driving circuits is different depending on a position in the peripheral area.
Claim 1: A non-quadrangular display, comprising: a plurality of pixels in a non-quadrangular display area, each of the pixels connected to a first signal line in a first direction and a second signal line in a second direction crossing the first direction; a plurality of first driving circuits in a peripheral area of the display area, each of the first driving circuits to output a first signal to the first signal line of a corresponding one of the pixels; and a plurality of second driving circuits in the peripheral area, each of the second driving circuits to output a second signal to the second signal line of a corresponding one of the pixels, wherein a first number of the second driving circuits is between a first pair of neighboring first driving circuits at a first position in the peripheral area, a second number of the second driving circuits is between a second pair of neighboring first driving circuits at a second position in the peripheral area, and a third number of the second driving circuits is between a third pair of neighboring first driving circuits at a third position in the peripheral area, and wherein the first number, the second number, and the third number are different from each other, and the first, second, and third numbers are not zero.
Claim 2: wherein the first driving circuits and the second driving circuits are adjacent a circumference of the display area.
Claim 2: wherein the first driving circuits and the second driving circuits are adjacent a circumference of the display area.
Claim 3: wherein angles for arranging the first driving circuits and the second driving circuits are changed according to positions of the first driving circuits and the second driving circuits.
Claim 3: wherein angles for arranging the first driving circuits and the second driving circuits are changed according to positions of the first driving circuits and the second driving circuits.
Claim 4: wherein the angles are changed equally to normal directions of the circumference of the display area which is corresponding to the positions of each of the first driving circuits and the second driving circuits.
Claim 4: wherein the angles are changed equally to normal directions of the circumference of the display area which is corresponding to the positions of each of the first driving circuits and the second driving circuits.
Claim 5: wherein an area of the first driving circuit for at least one pixel is different from an area of the second driving circuit for at least one pixel.
Claim 5: wherein an area of the first driving circuit for at least one pixel is different from an area of the second driving circuit for at least one pixel.
Claim 6: wherein a sum of widths of display areas of the first driving circuits and the second driving circuits alternately disposed and adjacently provided in a tangential direction is less than half the width of the pixel.
Claim 6: wherein a sum of widths of areas of the first driving circuits and the second driving circuits alternately disposed and adjacently provided in a tangential direction is less than half the width of the pixel.
Claim 7: wherein: the display area includes a curved area, and the pixels are arranged in a matrix form in the curved area.
Claim 7: wherein: the display area includes a curved area, and the pixels are arranged in a matrix form in the curved area.
Claim 8: wherein: when a step is between neighboring arrangements of the pixels, the first driving circuit or the second driving circuit in the peripheral area corresponds to the step according to a type of the step.
Claim 8: wherein: when a step is between neighboring arrangements of the pixels, the first driving circuit or the second driving circuit in the peripheral area corresponds to the step according to a type of the step.
Claim 9: wherein: the pixels include a plurality of subpixels, the subpixels emit different colors of light, and the subpixels are to be controlled by second signals transmitted through the second signal lines in synchronization with first signals transmitted through the first signal lines.
Claim 9: wherein: the pixels include a plurality of subpixels, the subpixels emit different colors of light, and the subpixels are to be controlled by second signals transmitted through the second signal lines in synchronization with first signals transmitted through the first signal lines.
Claim 10: wherein the subpixels include: a plurality of switching transistors, each of the switching transistors including a first electrode connected to a respective one of the second signal lines and the first signal lines as gate electrodes; and a plurality of driving transistors, each of the driving transistors including a gate electrode connected to a second electrode of a respective one of the switching transistors, a first electrode to receive a power voltage, and a second electrode connected to an organic light emitting diode.
Claim 10: wherein the subpixels include: a plurality of switching transistors, each of the switching transistors including a first electrode connected to a respective one of the second signal lines and the first signal lines as gate electrodes; and a plurality of driving transistors, each of the driving transistors including a gate electrode connected to a second electrode of a respective one of the switching transistors, a first electrode to receive a power voltage, and a second electrode connected to an organic light emitting diode.
Claim 11: wherein each of the subpixels receives an initialization voltage in synchronization with first signals transmitted through respective first signal lines corresponding to a previous pixel row.
Claim 11: wherein each of the subpixels receives an initialization voltage in synchronization with first signals transmitted through respective first signal lines corresponding to a previous pixel row.
Claim 12: wherein each of the subpixels includes a compensation transistor connected between the gate electrode and the second electrodes of the driving transistors, the gate electrode included as part of a corresponding first signal line.
Claim 12: wherein each of the subpixels includes a compensation transistor connected between the gate electrode and the second electrodes of the driving transistors, the gate electrode included as part of a corresponding first signal line.
Claim 13: wherein the first signal lines and the second signal lines of the pixels do not cross each other in the peripheral area.
Claim 13: wherein the first signal lines and the second signal lines of the pixels do not cross each other in the peripheral area.
Claim 15: A non-quadrangular display, comprising: a display area including a curved portion, the display area including a plurality of pixels disposed so that steps in a row direction and a column direction correspond to the curved portion; and a non-display area including first driving circuits to supply a first signal to respective pixels in the row direction and second driving circuits to supply a second signal to respective pixels in the column direction, different numbers of the first and second driving circuits disposed on a circumference of the display area.
Claim 15: A non-quadrangular display, comprising: a display area including a curved portion, the display area including a plurality of pixels disposed so that steps in a row direction and a column direction correspond to the curved portion; and a non-display area including first driving circuits to supply a first signal to respective pixels in the row direction and second driving circuits to supply a second signal to respective pixels in the column direction, wherein a first number of the second driving circuits is between a first pair of neighboring first driving circuits at a first position at the circumference of the display area, a second number of the second driving circuits is between a second pair of neighboring first driving circuits at the circumference of the display area, and a third number of the second driving circuits is between a third pair of neighboring first driving circuits at the circumference of the display area, and wherein the first number, the second number, and the third number are different from each other and the first, second, and third numbers are not zero.
Claim 16: wherein at least one of the first driving circuits is provided in substantially a normal direction in which the pixels have steps in the row direction.
Claim 16: wherein at least one of the first driving circuits is provided in substantially a normal direction in which the pixels have steps in the row direction.
Claim 17: wherein at least one of the second driving circuits is provided in substantially a normal direction in which the pixels have steps in the column direction.
Claim 17: wherein at least one of the second driving circuits is provided in substantially a normal direction in which the pixels have steps in the column direction.
Claim 18: wherein the non-display area has a predetermined width along a circumference of the display area.
Claim 18: wherein the non-display area has a predetermined width along a circumference of the display area.
Claim 19: wherein each of the first driving circuit and the second driving circuit has substantially rectangular shape and substantially a same length of a long side.
Claim 19: wherein each of the first driving circuit and the second driving circuit has substantially rectangular shape and substantially a same length of a long side.
Claim 20: wherein a width of the non-display area is greater than the length of the long side and less than a sum of both long side lengths of the substantially rectangular shape.
Claim 20: wherein a width of the non-display area is greater than the length of the long side and less than a sum of both long side lengths of the substantially rectangular shape.


Claims 1-5, 7-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 15-20 of U.S. Patent No. 11,087,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the patent as shown below. The claims of the patent anticipate the claims of the current application.

US Application No. 17/396,932
US Patent No. 11,087,689
Claim 1: A non-quadrangular display, comprising: a plurality of pixels in a non-quadrangular display area, each of the pixels connected to a first signal line in a first direction and a second signal line in a second direction crossing the first direction; a plurality of first driving circuits in a peripheral area of the display area, each of the first driving circuits to output a first signal to the first signal line of a corresponding one of the pixels; and a plurality of second driving circuits in the peripheral area, each of the second driving circuits to output a second signal to the second signal line of a corresponding one of the pixels, wherein a number of the second driving circuits between neighboring first driving circuits is different depending on a position in the peripheral area.
Claim 1: A non-quadrangular display, comprising: a plurality of pixels in a non-quadrangular display area, each of the pixels connected to a first signal line in a first direction and a second signal line in a second direction crossing the first direction; a plurality of first driving circuits in a peripheral area of the display area, each of the first driving circuits to output a first signal to the first signal line of a corresponding one of the pixels; and a plurality of second driving circuits in the peripheral area, each of the second driving circuits to output a second signal to the second signal line of a corresponding one of the pixels, wherein each of the plurality of first driving circuits corresponds to a respective pixel row and each of the plurality of second driving circuits corresponds to a respective pixel column; wherein a number of the second driving circuits positioned between neighboring first driving circuits is different depending on a position in the peripheral area, wherein the non-quadrangular display area comprises a plurality of pixel row steps and a plurality of pixel column steps at a circumference, wherein each pixel row step corresponds to a position at the circumference where a pixel row has M pixels more than a directly preceding pixel row, and wherein each pixel column step corresponds to a position at the circumference where a pixel column has N pixels more than a directly preceding pixel column; at each pixel row step a first homogenous group of M second driving circuits is arranged, and at each pixel column step a second homogenous group of N first driving circuits is arranged, and wherein a homogenous group of P second driving circuits is arranged between two pixel column steps at a first position in the peripheral area, a homogenous group of Q second driving circuits is arranged between two pixel column steps at a second position in the peripheral area, a homogenous group of R second driving circuits is arranged between two pixel column steps at a third position in the peripheral area, and wherein P, Q, R are different from each other.
Claim 2: wherein the first driving circuits and the second driving circuits are adjacent a circumference of the display area.
Claim 2: wherein the first driving circuits and the second driving circuits are adjacent the circumference.
Claim 3: wherein angles for arranging the first driving circuits and the second driving circuits are changed according to positions of the first driving circuits and the second driving circuits.
Claim 3: wherein angles for arranging the first driving circuits and the second driving circuits are changed according to positions of the first driving circuits and the second driving circuits.
Claim 4: wherein the angles are changed equally to normal directions of the circumference of the display area which is corresponding to the positions of each of the first driving circuits and the second driving circuits.
Claim 4: wherein the angles are changed equally to normal directions of the circumference of the display area which is corresponding to the positions of each of the first driving circuits and the second driving circuits.
Claim 5: wherein an area of the first driving circuit for at least one pixel is different from an area of the second driving circuit for at least one pixel.
Claim 5: wherein an area of the first driving circuit for at least one pixel is different from an area of the second driving circuit for at least one pixel.
Claim 7: wherein: the display area includes a curved area, and the pixels are arranged in a matrix form in the curved area.
Claim 7: wherein: the display area includes a curved area, and the pixels are arranged in a matrix form in the curved area.
Claim 8: wherein: when a step is between neighboring arrangements of the pixels, the first driving circuit or the second driving circuit in the peripheral area corresponds to the step according to a type of the step.
Claim 8: wherein: when a step is between neighboring arrangements of the pixels, the first driving circuit or the second driving circuit in the peripheral area corresponds to the step according to a type of the step.
Claim 9: wherein: the pixels include a plurality of subpixels, the subpixels emit different colors of light, and the subpixels are to be controlled by second signals transmitted through the second signal lines in synchronization with first signals transmitted through the first signal lines.
Claim 9: wherein: the pixels include a plurality of subpixels, the subpixels emit different colors of light, and the subpixels are to be controlled by second signals transmitted through the second signal lines in synchronization with first signals transmitted through the first signal lines.
Claim 10: wherein the subpixels include: a plurality of switching transistors, each of the switching transistors including a first electrode connected to a respective one of the second signal lines and the first signal lines as gate electrodes; and a plurality of driving transistors, each of the driving transistors including a gate electrode connected to a second electrode of a respective one of the switching transistors, a first electrode to receive a power voltage, and a second electrode connected to an organic light emitting diode.
Claim 10: wherein the subpixels include: a plurality of switching transistors, each of the switching transistors including a first electrode connected to a respective one of the second signal lines and the first signal lines as gate electrodes; and a plurality of driving transistors, each of the driving transistors including a gate electrode connected to a second electrode of a respective one of the switching transistors, a first electrode to receive a power voltage, and a second electrode connected to an organic light emitting diode.
Claim 11: wherein each of the subpixels receives an initialization voltage in synchronization with first signals transmitted through respective first signal lines corresponding to a previous pixel row.
Claim 11: wherein each of the subpixels receives an initialization voltage in synchronization with first signals transmitted through respective first signal lines corresponding to a previous pixel row.
Claim 12: wherein each of the subpixels includes a compensation transistor connected between the gate electrode and the second electrodes of the driving transistors, the gate electrode included as part of a corresponding first signal line.
Claim 12: wherein each of the subpixels includes a compensation transistor connected between the gate electrode and the second electrodes of the driving transistors, the gate electrode included as part of a corresponding first signal line.
Claim 13: wherein the first signal lines and the second signal lines of the pixels do not cross each other in the peripheral area.
Claim 13: wherein the first signal lines and the second signal lines of the pixels do not cross each other in the peripheral area.
Claim 15: A non-quadrangular display, comprising: a display area including a curved portion, the display area including a plurality of pixels disposed so that steps in a row direction and a column direction correspond to the curved portion; and a non-display area including first driving circuits to supply a first signal to respective pixels in the row direction and second driving circuits to supply a second signal to respective pixels in the column direction, different numbers of the first and second driving circuits disposed on a circumference of the display area.
Claim 15: A non-quadrangular display, comprising: a display area including a curved portion, the display area including a plurality of pixels disposed so that steps in a row direction and a column direction correspond to the curved portion; and a non-display area including first driving circuits to supply a first signal to respective pixels in the row direction and second driving circuits to supply a second signal to respective pixels in the column direction, wherein a first number of the second driving circuits is between a first pair of neighboring first driving circuits at a first position at the circumference of the display area, a second number of the second driving circuits is between a second pair of neighboring first driving circuits at the circumference of the display area, and a third number of the second driving circuits is between a third pair of neighboring first driving circuits at the circumference of the display area, and wherein the first number, the second number, and the third number are different from each other, the third number is nonzero and the first and second numbers are greater than the third number.
Claim 16: wherein at least one of the first driving circuits is provided in substantially a normal direction in which the pixels have steps in the row direction.
Claim 16: wherein at least one of the first driving circuits is provided in substantially a normal direction in which the pixels have steps in the row direction.
Claim 17: wherein at least one of the second driving circuits is provided in substantially a normal direction in which the pixels have steps in the column direction.
Claim 17: wherein at least one of the second driving circuits is provided in substantially a normal direction in which the pixels have steps in the column direction.
Claim 18: wherein the non-display area has a predetermined width along a circumference of the display area.
Claim 18: wherein the non-display area has a predetermined width along a circumference of the display area.
Claim 19: wherein each of the first driving circuit and the second driving circuit has substantially rectangular shape and substantially a same length of a long side.
Claim 19: wherein each of the first driving circuit and the second driving circuit has substantially rectangular shape and substantially a same length of a long side.
Claim 20: wherein a width of the non-display area is greater than the length of the long side and less than a sum of both long side lengths of the substantially rectangular shape.
Claim 20: wherein a width of the non-display area is greater than the length of the long side and less than a sum of both long side lengths of the substantially rectangular shape.


Claim Rejections - 35 USC § 112
AThe following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim element "widths of display areas of the first driving circuits and the second driving circuits” is indefinite because it is unclear how to define the display areas being referenced (the driving circuits are in the non-display area and it is unclear how to define the display areas of the first driving circuits and the second driving circuits, as the specification provides no guidance or explanation). It is not clear whether “alternately disposed and adjacently provided in a tangential direction” refers to the display areas or to the driving circuits. The claim element “tangential direction” is unclear because it is not specified to what geometric feature the direction is tangential. (A tangential direction must be tangential with respect to a curve or surface.)
Regarding claim 14, the limitation “in a region facing the first driving circuits in the peripheral area” is indefinite. It is unclear (1) whether this limitation is meant to modify “pixels” or “third driving circuits”, (2) what it means for a region to face the first driving circuits and (3) what the boundaries of this region are. One of ordinary skill in the art would not be able to discern the boundaries of the region or a precise definition of what constitutes the region or not, and would therefore be unable to discern whether a pixel or third driving circuit is in the region or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0266210 A1 (“Nonaka”). (In an alternative, interpretation for claim 1, described below, claims 1-2, 7, and 13 are rejected as being obvious over Nonaka in view of obviousness to try and/or design choice.)
Regarding claim 1, Nonaka teaches a non-quadrangular display (Title), comprising:
a plurality of pixels in a non-quadrangular display area (Abstract; Figs. 19-20), each of the pixels connected to a first signal line in a first direction and a second signal line in a second direction crossing the first direction (Abstract; Figs. 19-20);
a plurality of first driving circuits in a peripheral area of the display area, each of the first driving circuits to output a first signal to the first signal line of a corresponding one of the pixels (Abstract; Figs. 14, 15, 19, 20); and
a plurality of second driving circuits in the peripheral area, each of the second driving circuits to output a second signal to the second signal line of a corresponding one of the pixels (Abstract; Figs.14, 15, 19, 20), wherein a number of the second driving circuits between neighboring first driving circuits is different depending on a position in the peripheral area (Abstract; Figs. 14, 15, 19, 20 – Note that there are two possible claim mappings. One mapping is to consider the first driving circuits as contained within elements 9, connected to signal lines 3, and the second driving circuits as contained within elements 8, connected to scan lines 2. A second mapping is to consider the first driving circuits as contained within elements 8, connected to scan lines 2, and the second driving circuits as contained within elements 9, connected to signal lines 3. In the second interpretation, the number of second driving circuits between neighboring first driving circuits is either zero or some number equal to the number of second driving circuits in each element 9. Alternatively, it is not specified or required that the number of driving circuits/lines for each element 9 is equal, only that the numbers for each add up to the total number of lines. Therefore, it would have been obvious for ordinary skill in the art to try different numbers rather than equal numbers. A possible motivation for this is an asymmetrical shape, which would have been obvious as a matter of design choice. The suggestion to try different shapes is present in Nonaka, which teaches that users may prefer different shapes.).
Regarding claim 2, Nonaka teaches wherein the first driving circuits and the second driving circuits are adjacent a circumference of the display area (Figs. 19-20: note that the broadest reasonable interpretation of circumference is a periphery of a shape or object).
Regarding claim 6, Nonaka teaches wherein a sum of widths of display areas of the first driving circuits and the second driving circuits alternately disposed and adjacently provided in a tangential direction is less than half the width of the pixel (Figs. 19-20).
Regarding claim 7, Nonaka teaches wherein the display area includes a curved area, and the pixels are arranged in a matrix form in the curved area (Figs. 19-20).
Regarding claim 13, Nonaka teaches wherein the first signal lines and the second signal lines of the pixels do not cross each other in the peripheral area (Figs. 9, 10, 14, 19, 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0266210 A1 (“Nonaka”) as applied to claims 2 and 7, above, and further in view of different embodiments of Nonaka.
Regarding claim 3, Nonaka teaches wherein angles for arranging the first driving circuits and the second driving circuits are changed according to positions of the first driving circuits and the second driving circuits ([101]; Figs. 9-10, 13-15, 19-20: Note that Nonaka teaches that the signal line driving circuit has common geometric features to the scan line driving circuit. This provides the suggestion and motivation for the signal line driving circuit to have an angle according to the display boundary, as does the scan line driving circuit.).
Regarding claim 4, Nonaka teaches wherein the angles are changed equally to normal directions of the circumference of the display area which is corresponding to the positions of each of the first driving circuits and the second driving circuits ([101]; Figs. 9-10, 13-15, 19-20: Note that Nonaka teaches that the signal line driving circuit has common geometric features to the scan line driving circuit. This provides the suggestion and motivation for the signal line driving circuit to have an angle according to the display boundary, as does the scan line driving circuit.).
Regarding claim 5, Nonaka teaches wherein an area of the first driving circuit for at least one pixel is different from an area of the second driving circuit for at least one pixel ([152], [164]). Nonaka provides the suggestion and motivation to apply this teaching to the embodiment of Figs. 19-20, as Nonaka explains that signal line driving circuits require more complex components such as transistors and require more area than scan line driving circuits.
Regarding claim 8, Nonaka teaches when a step is between neighboring arrangements of the pixels (Figs. 8, 28), the first driving circuit or the second driving circuit in the peripheral area corresponds to the step according to a type of the step (Figs. 8, 9, 10, 13, 14, 19, 20, 28). Nonaka does not explicitly state that the border pixels in the embodiments of Figs. 19 and 20 are in the shape of steps, but Nonaka does teach such a shape at the curved perimeter of displays, providing the suggestion to apply such a shape. The motivation is relative simplicity in construction and design. Likewise Nonaka teaches adjusting the orientation and shape of driving circuits according to the boundary, which is analogous to the driving circuits corresponding to the steps according to their type.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0266210 A1 (“Nonaka”) as applied to claim 1 above, and further in view of US 2008/0048934 A1 (“Yamamoto” et al.).
Regarding claim 9, Nonaka does not explicitly teach wherein the pixels include a plurality of subpixels, the subpixels emit different colors of light, and the subpixels are to be controlled by second signals transmitted through the second signal lines in synchronization with first signals transmitted through the first signal lines. However, Yamamoto teaches wherein the pixels include a plurality of subpixels, the subpixels emit different colors of light, and the subpixels are to be controlled by second signals transmitted through the second signal lines in synchronization with first signals transmitted through the first signal lines (Abstract; Fig. 2). The suggestion to apply the teaching of Yamamoto to that of Nonaka is present as both teach non-rectangular matrix displays. The motivation is to provide a certain color palette to the observer. Furthermore, Nonaka explains that its teaching is applicable to organic electroluminescent displays as well as LCDs ([168]), and Yamamoto's teaching is likewise applicable to organic electroluminescent displays as well as LCDs ([1].
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0266210 A1 (“Nonaka”) in view of US 2008/0048934 A1 (“Yamamoto” et al.) as applied to claim 9 above, and further in view of US 2014/0118409 A1 (“Jun” et al.).
Regarding claim 10, neither Nonaka nor Yamamoto explicitly teach wherein the subpixels include a plurality of switching transistors, each of the switching transistors including a first electrode connected to a respective one of the second signal lines and the first signal lines as gate electrodes; and a plurality of driving transistors, each of the driving transistors including a gate electrode connected to a second electrode of a respective one of the switching transistors, a first electrode to receive a power voltage, and a second electrode connected to an organic light emitting diode. However, Jun teaches wherein the subpixels include a plurality of switching transistors, each of the switching transistors including a first electrode connected to a respective one of the second signal lines and the first signal lines as gate electrodes; and a plurality of driving transistors, each of the driving transistors including a gate electrode connected to a second electrode of a respective one of the switching transistors, a first electrode to receive a power voltage, and a second electrode connected to an organic light emitting diode ([161]-[163]; Fig. 5). The suggestion to modify the combination of Nonaka and Yamamoto by the teaching of Jun is present because Nonaka and Yamamoto teach organic electroluminescent displays and Jun teaches a pixel transistor circuit for an organic electroluminescent display. The motivation is to implement the organic electroluminescent display.
Regarding claim 11, Jun further teaches wherein each of the subpixels receives an initialization voltage in synchronization with first signals transmitted through respective first signal lines corresponding to a previous pixel row ([161]-[163]; Fig. 5). The suggestion to modify the combination of Nonaka and Yamamoto by the teaching of Jun is present because Nonaka and Yamamoto teach organic electroluminescent displays and Jun teaches a pixel transistor circuit for an organic electroluminescent display, as explained above. The motivation is to reduce image defects.
Regarding claim 12, Jun further teaches wherein each of the subpixels includes a compensation transistor connected between the gate electrode and the second electrodes of the driving transistors, the gate electrode included as part of a corresponding first signal line ([161]-[163]; Fig. 5). The suggestion to modify the combination of Nonaka and Yamamoto by the teaching of Jun is present because Nonaka and Yamamoto teach organic electroluminescent displays and Jun teaches a pixel transistor circuit for an organic electroluminescent display, as explained above. The motivation is to compensate for threshold voltage.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0266210 A1 (“Nonaka”) as applied to claim 1 in either rejection above, and further in view of US 2007/0040770 A1 (Kim).
Regarding claim 14, Nonaka does not expressly teach that each of the pixels is connected to a third signal line in the first direction, and the display includes a plurality of third driving circuits alternately disposed with at least one of the second driving circuits, each of the third driving circuits to output a third signal to a third signal line of at least one of the pixels in a region facing the first driving circuits in the peripheral area. However, Kim teaches that each of the pixels is connected to a third signal line in the first direction (Fig. 1 at E1), and the display includes a plurality of third driving circuits (Fig. 1 at E1-En) alternately disposed with at least one of the second driving circuits (Fig. 1 at Data Driver), each of the third driving circuits to output a third signal to a third signal line of at least one of the pixels (Fig. 1 at E1-En), the third driving circuits in a region facing the first driving circuits in the peripheral area (Fig. 1 at S1-Sn, E1-En, Scan Driver). Note that when combining the teachings of Nonaka and Kim, the scan line driving units 8 of Nonaka correspond to the scan driver 20 of Kim, and thus the scan line driving units 8 are modified to include third driving circuits as taught by Kim. The suggestion to modify the teaching of Nonaka by the teaching of Kim is present as Nonaka explains that the teaching is applicable to an organic electroluminescent device ([168]). The motivation is to be able to have a non rectangular organic electroluminescent display. Thus, before the effective filing date of the current application, the combination of Nonaka and Kim would have rendered obvious, to one of ordinary skill in the art, the limitations that each of the pixels is connected to a third signal line in the first direction, and the display includes a plurality of third driving circuits alternately disposed with at least one of the second driving circuits, each of the third driving circuits to output a third signal to a third signal line of at least one of the pixels in a region facing the first driving circuits in the peripheral area.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0266210 A1 (“Nonaka”) in view of different embodiments of Nonaka.
Regarding claim 15, Nonaka teaches a non-quadrangular display (Title), comprising:
a display area including a curved portion, the display area including a plurality of pixels (Abstract; Figs. 19-20); and
a non-display area including first driving circuits to supply a first signal to respective pixels in the row direction and second driving circuits to supply a second signal to respective pixels in the column direction, different numbers of the first and second driving circuits disposed on a circumference of the display area (Abstract; Figs. 14, 15, 19, 20 – Note that there are two possible claim mappings. One mapping is to consider the first driving circuits as contained within elements 9, connected to signal lines 3, and the second driving circuits as contained within elements 8, connected to scan lines 2. A second mapping is to consider the first driving circuits as contained within elements 8, connected to scan lines 2, and the second driving circuits as contained within elements 9, connected to signal lines 3. In the second interpretation, the number of second driving circuits between neighboring first driving circuits is either zero or some number equal to the number of second driving circuits in each element 9. Alternatively, it is not specified or required that the number of driving circuits/lines for each element 9 is equal, only that the numbers for each add up to the total number of lines. Therefore, it would have been obvious for ordinary skill in the art to try different numbers rather than equal numbers. A possible motivation for this is an asymmetrical shape, which would have been obvious as a matter of design choice. The suggestion to try different shapes is present in Nonaka, which teaches that users may prefer different shapes.).
Nonaka does not explicitly state that the border pixels in the embodiments of Figs. 19 and 20 are disposed so that steps in a row direction and a column direction correspond to the curved portion but Nonaka does teach such a shape at the curved perimeter of displays, providing the suggestion to apply such a shape (Figs. 8, 28). The motivation is relative simplicity in construction and design.
Regarding claim 16, Nonaka teaches wherein at least one of the first driving circuits is provided in substantially a normal direction in which the pixels have steps in the row direction ([101]; Figs. 9-10, 13-15, 19-20, 27-28: Note that Nonaka teaches that the signal line driving circuit has common geometric features to the scan line driving circuit. This provides the suggestion and motivation for the signal line driving circuit to have an angle according to the display boundary, as does the scan line driving circuit. Alternatively, note that in Figs. 27-28 driving circuits are provided in a direction perpendicular to the direction of steps.).
Regarding claim 17, Nonaka teaches wherein at least one of the second driving circuits is provided in substantially a normal direction in which the pixels have steps in the column direction ([101]; Figs. 9-10, 13-15, 19-20, 27-28: Note that Nonaka teaches that the signal line driving circuit has common geometric features to the scan line driving circuit. This provides the suggestion and motivation for the signal line driving circuit to have an angle according to the display boundary, as does the scan line driving circuit. Alternatively, note that in Figs. 27-28 driving circuits are provided in a direction perpendicular to the direction of steps.).
Regarding claim 18, Nonaka teaches wherein the non-display area has a predetermined width along a circumference of the display area (Figs. 19-20)
Regarding claim 19, Nonaka teaches wherein each of the first driving circuit and the second driving circuit has substantially rectangular shape and substantially a same length of a long side ([101]; Figs. 8-10, 27). Nonaka does not explicitly teach using such shapes in the embodiments of Figs. 19-20, but the suggestion and motivation to do so are present in that Nonaka does teach that rectangular shapes may be used along curves as well as straight portions.
Regarding claim 20, Nonaka further teaches wherein a width of the non-display area is greater than the length of the long side and less than a sum of both long side lengths of the substantially rectangular shape (Figs. 9-10, 19-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692